Citation Nr: 0527074	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  03-19 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for sinus disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from July 1958 to 
June 1960 and from November 1961 to August 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating determination of 
a regional office (RO) of the Department of Veterans Affairs 
(VA).  The veteran appeared at a local hearing at the RO in 
November 2003.  

The issue of entitlement to service connection for a sinus 
disability is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDING OF FACT

A low back disability was not present during service or for 
many years thereafter and there has been no competent medical 
evidence submitted relating any current low back disability 
to the veteran's period of service.


CONCLUSION OF LAW

A low back disability, to include degenerative joint disease 
of the lumbar spine, was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred or 
aggravated during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  After reviewing the claims folder, the claimant has 
been notified of the applicable laws and regulations which 
set forth the necessary criteria for the benefit currently 
sought.  The discussions in the April 2003 rating 
determination, the June 2003 statement of the case, and the 
March 2004 supplemental statement of the case informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Moreover, in a December 
2002 letter, the veteran was advised of the types of evidence 
VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
Board notes that the December 2002 VCAA letter was sent to 
the appellant prior to the April 2003 rating decision.  The 
VCAA notice was therefore timely.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004). 

The Board also notes that the December 2002 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board further notes that following the 
veteran's November 2003 hearing, no further evidence was 
received from the veteran.  The Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.

Furthermore, with regard to the back disability issue, the 
Board finds that there has been substantial compliance with 
the assistance provisions set forth in the law and 
regulations.  The record as it stands includes sufficient 
competent evidence.  All available pertinent records, in 
service, private, and VA, have been obtained.  As to the 
necessity for examination for the claimed low back 
disability, the Board notes that the evidence before the 
Secretary does not, taking into account all information and 
lay or medical evidence (including statements of the 
claimant), indicate that this disorder may be associated with 
the veteran's active military service.  The Board finds that 
the record as it stands includes adequate competent evidence 
to allow the Board to decide the case and no further action 
is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim.

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic disability during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition to the above, the pertinent laws and regulations 
provide that arthritis will be presumed to have been incurred 
in service if manifested to a compensable degree within the 
presumptive time period.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

A review of the veteran's service medical records reveals 
that there were no complaints or findings of a back 
disability in service.  At the time of the veteran's April 
1960 service separation examination, normal findings were 
reported for the spine and lower extremities.  On his April 
1960 report of medical history, the veteran checked the 
"no" boxes when asked if he had or had ever had arthritis 
or rheumatism; bone, joint, or other deformity; or lameness.  
At the time of the veteran's November 1961 service entrance 
examination, normal findings were again reported for the 
spine and lower extremities.  On his November 1961 report of 
medical history, the veteran again checked the "no" boxes 
when asked if he had or had ever had arthritis or rheumatism; 
bone, joint, or other deformity; or lameness.  Normal 
findings were again reported for the spine and lower 
extremities at the time of the veteran's June 1962 service 
separation examination.  There were also no findings or 
complaints of back problems noted in the "Remarks, special 
tests, or other defects" section of the examination.  On his 
June 1962 report of medical history, the veteran again 
checked the "no" boxes when asked if he had or had ever had 
arthritis or rheumatism; bone, joint, or other deformity; or 
lameness.

The Board believes that considerable weight should be 
afforded the service medical records.  Not only did the 
veteran apparently feel that he was not suffering from a back 
disorder as reflected by his responses to medical history 
questions in associate with examinations, but trained 
military medical personnel reported a clinically normal 
spine. 

There were also no objective medical findings of a back 
disability in the years immediately following service.  

At the time of his November 2003 hearing, the veteran 
testified that he injured his back coming off a deuce and 
one-half about the third week of basic training.  He noted 
that when he jumped off he jammed his back and could not walk 
the next day.  He reported going to sick call and stated that 
he was given some pills.  He noted that he was told at that 
time that one leg was shorter than the other.  He testified 
that it was his belief that falling off the truck caused his 
leg to become 1/8 of a inch shorter, which caused his current 
back problems.  He noted receiving treatment for his back 
every two to three months following service.  He indicated 
that the records were not available as the physicians had 
passed away.  

Private treatment records received from the veteran's private 
physician, N. Ingerbrigtsen, M.D., reveal no complaints or 
findings of a back problem.  In a statement dated in December 
2003, Dr. Ingerbrigtsen indicated that had reviewed the 
veteran's file and found no evidence of a chronic low back 
problem.  

VA treatment records obtained in conjunction with the 
veteran's claim reveal that he was diagnosed as having 
degenerative joint disease in 2001. 

The Board does note that the veteran has been recently 
diagnosed as having degenerative joint disease of the lumbar 
spine.  

Having reviewed the record, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for any back disability.  Although the veteran has 
been currently diagnosed with degenerative joint disease of 
the lumbar spine, there is no objective medical evidence of 
this disability for many years following service. 

While the veteran has expressed his belief that his current 
degenerative joint disease is related to service, it is the 
province of trained health care professionals to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation, Jones v. Brown, 7 Vet. App. 
134, 137 (1994), lay opinions cannot be accepted as competent 
evidence to the extent that they purport to establish such 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  See also Heuer v. Brown, 7 Vet. App. 379, 
384 (1995).

As to continuity of symptomatology, the Board notes that the 
veteran's recent statements and testimony relating the onset 
of his current low back disability to service are in conflict 
with the inservice treatment records and the lack of 
treatment for any back disability in the years immediately 
following service.  The Board does note that the veteran was 
found to have one leg shorter than the other at the time of a 
September 1958 outpatient visit, however, there was no report 
of a low back disability or low back injury related to this 
finding nor was there any finding relating the shortening of 
the leg to an inservice injury.  

The Board is presented with lay assertions of a low back 
disability due to service.  However, there was no back 
disability identified during service or in proximity to 
service and there has been no competent medical evidence 
presented linking any current low back disability to the 
veteran's period of service.  The preponderance of the 
evidence is against the claim of service connection for a low 
back disability and there is no doubt to be resolved.


ORDER

Entitlement to service connection for low back disability is 
not warranted.  To this extent, the appeal is denied.  


REMAND

With regard to the veteran's claim of service connection for 
a sinus disability, the Board notes that the veteran was seen 
with complaints of his nose being stopped up every night in 
October 1958 and of having a cold in December 1959.  
Moreover, on his November 1961 service entrance report of 
medical history, the veteran checked the box indicating that 
he had frequent and severe headaches, with a diagnosis of 
sinus headaches being listed in the physician's summary 
section of the report.  

The Board further observes that at the time of his November 
2003 hearing, the veteran indicated that he had been treated 
on a regular basis for sinus problems since service.  The 
Board also notes that recent treatment records contain 
diagnoses of chronic rhinitis.  The Boar further observes 
that the veteran has not been afforded a VA examination with 
regard to his sinuses during the course of this appeal.  
Based upon the inservice findings, the testimony of the 
veteran, and the current diagnosis of chronic rhinitis, the 
Board is of the opinion that the veteran should be afforded a 
VA examination.  

Accordingly, this case is REMANDED for the following:

1.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and etiology of any sinus 
disability.  All necessary tests and 
studies should be performed and all 
findings should be reported in detail.  
The claims folder must be made available 
to the examiner for review.

The examiner is requested to render the 
following opinion:  Is it at least as 
likely as not (50 percent probability or 
greater) that any current chronic sinus 
disability is related to the veteran's 
period of service?  

2.  After completion of the above, the RO 
should review the expanded record and 
determine if the claim can be granted.  
If the claim remains denied, the veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be remanded to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


